DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	IDS filed 9/13/2022 and 3/7/2022 are being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,016,456. Although the claims at issue are not identical, they are not patentably distinct from each other as demonstrated below:
Instant Application
U.S. Patent No. 11,016,456 (not in order)
1. A flexible datacenter comprising: 
a behind-the-meter (BTM) power input system, 
1. A flexible datacenter comprising: 
a behind-the-meter (BTM) power input system, 
wherein the BTM power input system is configured to receive power from a power generation station prior to the power undergoing step-up transformation for transmission to a power grid; 
wherein the BTM power input system is configured to receive power from a power generation station prior to the power undergoing step-up transformation for transmission to a power grid; 
a plurality of computing systems, wherein the plurality of computing systems are configured to receive power from at least the BTM power input system; and 
a power distribution system; 
a plurality of computing systems; and 

5. … wherein BTM power availability comprises … testing local power generation situations where there is an economic advantage to using local BTM power generation to power the flexible datacenter
a datacenter control system configured to modulate power consumption of the plurality of computing systems based at least in part on a change in economic feasibility.
a datacenter control system configured to modulate power delivery to the plurality of computing systems based on an operational directive.

5. … an economic advantage to using local BTM power generation to power the flexible datacenter

	Claims 2-14 are rejected via a similar analysis.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,397,999. Although the claims at issue are not identical, they are not patentably distinct from each other in light of an analysis similar to the one presented above.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,031,813. Although the claims at issue are not identical, they are not patentably distinct from each other in light of an analysis similar to the one presented above.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,025,060. Although the claims at issue are not identical, they are not patentably distinct from each other in light of an analysis similar to the one presented above.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,031,787. Although the claims at issue are not identical, they are not patentably distinct from each other in light of an analysis similar to the one presented above.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,163,280. Although the claims at issue are not identical, they are not patentably distinct from each other in light of an analysis similar to the one presented above.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,873,211. Although the claims at issue are not identical, they are not patentably distinct from each other in light of an analysis similar to the one presented above.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11,431,195. Although the claims at issue are not identical, they are not patentably distinct from each other in light of an analysis similar to the one presented above.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,367,353. Although the claims at issue are not identical, they are not patentably distinct from each other in light of an analysis similar to the one presented above.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,283,261. Although the claims at issue are not identical, they are not patentably distinct from each other in light of an analysis similar to the one presented above.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,342,746. Although the claims at issue are not identical, they are not patentably distinct from each other in light of an analysis similar to the one presented above.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,042,948. Although the claims at issue are not identical, they are not patentably distinct from each other in light of an analysis similar to the one presented above.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,444,818. Although the claims at issue are not identical, they are not patentably distinct from each other in light of an analysis similar to the one presented above.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,016,553. Although the claims at issue are not identical, they are not patentably distinct from each other in light of an analysis similar to the one presented above.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,275,427. Although the claims at issue are not identical, they are not patentably distinct from each other in light of an analysis similar to the one presented above.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,452,127. Although the claims at issue are not identical, they are not patentably distinct from each other in light of an analysis similar to the one presented above.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,256,320. Although the claims at issue are not identical, they are not patentably distinct from each other in light of an analysis similar to the one presented above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatterjee et al. [U.S. Pub. 2016/0087909] ("Chatterjee").

With regard to claim 1, Chatterjee teaches a flexible datacenter [fig. 1: Data Center (115-125)] comprising: 
a behind-the-meter (BTM) power input system ("production of energy from renewable sources of energy at individual data center locations. Locations utilizing this supplemental production of energy can either generate their own electricity or draw directly from onsite renewable power plant [par. 0025]"), 
wherein the BTM power input system is configured to receive power from a power generation station prior to the power undergoing step-up transformation for transmission to a power grid ("Locations utilizing this supplemental production of energy can either generate their own electricity or draw directly from onsite renewable power plant, reducing energy losses involved in power conversion and transmission over long distances [par. 0025]"); 
a plurality of computing systems ("computing resources within a set of data centers [par. 0003]"), 
wherein the plurality of computing systems are configured to receive power from at least the BTM power input system ("production of energy from renewable sources of energy at individual data center locations. Locations utilizing this supplemental production of energy can either generate their own electricity or draw directly from onsite renewable power plant [par. 0025]"); and 
a datacenter control system [fig. 2: Workload Scheduling Device (110)]) configured to modulate power consumption of the plurality of computing systems based at least in part on a change in economic feasibility ("data centers at different locations may be tasked with the workload based on the availability of green power, cost of utilities and ambient temperatures at that location. For example, one data center may initiate the user workload demand 105 and when another location with lower cost becomes available, the load transfer 130 may occur to a secondary location in order to minimize the computing cost [par. 0023];" where transferring the workload would modulate power consumption at the origin data center. See [par. 0041] where power consumption is relative to workload).

With regard to claim 2, Chatterjee teaches the flexible datacenter of claim 1, wherein the change in economic feasibility comprises at least a change in an economic advantage to using local BTM power generation to power the plurality of computing systems of the flexible datacenter ("Utilizing such energy profiles, overall cost is reduced by scheduling workload to data centers within locations with higher forecasted availability of green energy, such as, wind power, solar power, or areas with cooler ambient temperatures or utility cost reducing operation cost [par. 0019]").

With regard to claim 5, Chatterjee teaches the flexible datacenter of claim 1, wherein the datacenter control system is further configured to determine the change in economic feasibility ("workload scheduling device 110 may analyze the power consumption cost of three geographically diverse data center locations. For example, information from different location data centers may be received containing renewable energy forecasts (Re(t)) 210, 220, and 230 for a desired time of task completion, ambient temperature forecasts (Ti(t)) 211, 221, and 231, cooling forecasts (Oi(t)) 212, 222, and 232, and utility costs 213, 223, and 233 [par. 0024]").

With regard to claim 6, Chatterjee teaches the flexible datacenter of claim 5, wherein the change in economic feasibility is communicated to the datacenter control system by a local station control system associated with the power generation station ("workload scheduling device 110 may receive calculation inputs from available data centers. Calculation inputs may include any information relating to individual facility's energy profile and include; renewable energy forecasts … may be received directly by the workload scheduling device 110 from location 1 data center 115 [par. 0035];" where data center 115 can be considered a local station control system associated with the power generation station where the data center 115 receives renewable energy from).

With regard to claim 8, Chatterjee teaches the flexible datacenter of claim 5, wherein the change in economic feasibility is communicated to the datacenter control system by a remote master control system ("workload scheduling device 110 may receive calculation inputs from available data centers. Calculation inputs may include any information relating to individual facility's energy profile and include; renewable energy forecasts … may be received directly by the workload scheduling device 110 from location 1 data center 115 … a third party collecting such information to workload scheduling device 110 [par. 0035]").

With regard to claim 14, Chatterjee teaches the flexible datacenter of claim 1, wherein the datacenter control system is located remotely from the plurality of computing systems ("data center management environment 199 includes user workload demand 105, workload scheduling device 110 and geographically dispersed data center sites, here after referred to as location 1 data center 115, location 2 data center 120 and location 3 data center 125 [par. 0017]").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (as established in the rejection under 35 U.S.C. 102 above) in view of Shaw et al. [U.S. Pub. 2013/0007515] ("Shaw").

With regard to claim 3, Chatterjee teaches the flexible datacenter of claim 1, wherein modulating power consumption of the plurality of computing systems comprises reducing the power consumption of one or more computing systems of the plurality of computing systems ("one data center may initiate the user workload demand 105 and when another location with lower cost becomes available, the load transfer 130 may occur to a secondary location in order to minimize the computing cost [par. 0023]" and [par. 0041] where power consumption is relative to workload).
Chatterjee does not explicitly teach reducing power consumption by reducing their operating frequency. 
In an analogous art (date center power management), Shaw teaches reducing power consumption of computing systems by reducing their operating frequency ("One way to shed the load is to throttle IT equipment (or any other type of equipment) down to a lower power level when the system is being powered by generators. Policy 126 may specify which servers are to be throttled, and what specific components on those servers are to be throttled (e.g., throttling the processor by lowering the clock speed, throttling the network card by limiting network throughput) [par. 0017]"). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Chatterjee's teachings of transferring workload to another datacenter to reduce power consumption, with Shaw's teachings of reducing operating frequency, for the benefit of reducing power consumption once a workload has been transferred. 

Claims 4, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (as established in the rejection under 35 U.S.C. 102 above) in view of Sankar et al. [U.S. Pub. 2013/0086404] ("Sankar").

With regard to claim 4, Chatterjee teaches the flexible datacenter of claim 1, wherein modulating power consumption of the plurality of computing systems comprises reducing the power consumption of one or more computing systems of the plurality of computing systems ("one data center may initiate the user workload demand 105 and when another location with lower cost becomes available, the load transfer 130 may occur to a secondary location in order to minimize the computing cost [par. 0023]" and [par. 0041] where power consumption is relative to workload), 
Chatterjee does not explicitly teach forcing them into a lower power mode through a network directive.
	In an analogous art (datacenter power control), Sankar teaches forcing a plurality of computing systems into a lower power mode through a network directive ("received information may comprise a request for the datacenter to adjust an amount of power it consumes from the power grid [par. 0040]" and "when the received information indicates that demand exceeds supply and/or that demand is edging too close to supply (e.g., such that little to no reserve remains on the power grid), the datacenter may be configured to decrease the amount of power consumed by the datacenter from the power grid to decrease demand [par. 0041]").
	Because Chatterjee teaches to transfer workload to another location to minimize computing cost [par. 0023] and Sankar teaches to transfer workload or force computing systems into a lower power mode to regulate the amount of power on a power grid and to reduce energy costs of the datacenter [pars. 0006-0007], it would have been obvious to one of ordinary skill in the art at the time of filing the invention  to have included Sankar's teachings of forcing computing systems into a lower power mode, with the teachings of Chatterjee, for the benefit regulating the power grid and reducing energy costs of the data center.

With regard to claim 7, Chatterjee teaches the flexible datacenter of claim 5. Although Chatterjee teaches the change in economic feasibility is communicated to the datacenter control system ("one data center may initiate the user workload demand 105 and when another location with lower cost becomes available, the load transfer 130 may occur to a secondary location in order to minimize the computing cost [par. 0023]" and "workload scheduling device 110 may analyze the power consumption cost of three geographically diverse data center locations. For example, information from different location data centers may be received containing renewable energy forecasts (Re(t)) 210, 220, and 230 for a desired time of task completion, ambient temperature forecasts (Ti(t)) 211, 221, and 231, cooling forecasts (Oi(t)) 212, 222, and 232, and utility costs 213, 223, and 233 [par. 0024]"), Chatterjee does not explicitly teach where the change is communicated to the datacenter control system by a grid operator associated with the power grid,
In an analogous art (datacenter power control), Sankar teaches where a change is communicated to a datacenter control system by a grid operator associated with the power grid ("the datacenter 106 is configured to receive the generated information from the power utility entity 102. For example, the datacenter 106 may be configured to receive the information indicative of the present supply and present demand of power on the power grid 104 and/or forecasted future supply and demand of power on the power grid 104 [par. 0024]").
Sankar further teaches, "the datacenter 106 may throttle up and/or throttle down power consumption to increase the demand for power from the power grid 104 (e.g., when there is an excess supply of power) and/or to decrease demand for power from the power grid 104 (e.g., when there is a short supply of power) [par. 0025]."
	Because Chatterjee teaches to transfer workload to another location to minimize computing cost [par. 0023] and Sankar teaches to transfer workload or force computing systems into a lower power mode to regulate the amount of power on a power grid and to reduce energy costs of the datacenter [pars. 0006-0007], it would have been obvious to one of ordinary skill in the art at the time of filing the invention  to have included Sankar's teachings of a grid operator associated with a power grid communication with a datacenter control system, with the teachings of Chatterjee, for the benefit regulating the power grid and reducing energy costs of the data center.

With regard to claim 9, Chatterjee teaches the flexible datacenter of claim 1, wherein a datacenter control system configured to modulate power consumption of the plurality of computing systems based at least in part on a change in economic feasibility comprises the datacenter control system configured to modulate power consumption of the plurality of computing systems in response to receipt of information at the datacenter control system, the information is based at least in part on a change in economic feasibility ("one data center may initiate the user workload demand 105 and when another location with lower cost becomes available, the load transfer 130 may occur to a secondary location in order to minimize the computing cost [par. 0023]" and "workload scheduling device 110 may analyze the power consumption cost of three geographically diverse data center locations. For example, information from different location data centers may be received containing renewable energy forecasts (Re(t)) 210, 220, and 230 for a desired time of task completion, ambient temperature forecasts (Ti(t)) 211, 221, and 231, cooling forecasts (Oi(t)) 212, 222, and 232, and utility costs 213, 223, and 233 [par. 0024]"),
Chatterjee does not explicitly teach an operational directive at the datacenter control system, 
wherein the operational directive is based at least in part on a change in economic feasibility.
In an analogous art (datacenter power control), Sankar teaches receipt of an operational directive at the datacenter control system, wherein the operational directive is based at least in part on a change in economic feasibility ("the datacenter 106 is configured to receive the generated information from the power utility entity 102. For example, the datacenter 106 may be configured to receive the information indicative of the present supply and present demand of power on the power grid 104 and/or forecasted future supply and demand of power on the power grid 104 [par. 0024]" and "received information may comprise a request for the datacenter to adjust an amount of power it consumes from the power grid [par. 0040]").
	Because Chatterjee teaches to transfer workload to another location to minimize computing cost [par. 0023] and Sankar teaches to transfer workload or force computing systems into a lower power mode to regulate the amount of power on a power grid and to reduce energy costs of the datacenter [pars. 0006-0007], it would have been obvious to one of ordinary skill in the art at the time of filing the invention  to have included Sankar's teachings of an operational directive, with the teachings of Chatterjee, for the benefit regulating the power grid and reducing energy costs of the data center.

With regard to claim 10, the combination above teaches the flexible datacenter of claim 9. Chatterjee in the combination further teaches wherein the operational directive is communicated to the datacenter control system by a local station control system associated with the power generation station ("workload scheduling device 110 may receive calculation inputs from available data centers. Calculation inputs may include any information relating to individual facility's energy profile and include; renewable energy forecasts … may be received directly by the workload scheduling device 110 from location 1 data center 115 [par. 0035];" where data center 115 can be considered a local station control system associated with the power generation station where the data center 115 receives renewable energy from).

With regard to claim 11, the combination above teaches the flexible datacenter of claim 9. Sankar in the combination further teaches wherein the operational directive is communicated to the datacenter control system by a grid operator associated with the power grid ("the datacenter 106 is configured to receive the generated information from the power utility entity 102. For example, the datacenter 106 may be configured to receive the information indicative of the present supply and present demand of power on the power grid 104 and/or forecasted future supply and demand of power on the power grid 104 [par. 0024]").

With regard to claim 12, the combination above teaches the flexible datacenter of claim 9. Chatterjee in the combination further teaches wherein the operational directive is communicated to the datacenter control system by a remote master control system ("workload scheduling device 110 may receive calculation inputs from available data centers. Calculation inputs may include any information relating to individual facility's energy profile and include; renewable energy forecasts … may be received directly by the workload scheduling device 110 from location 1 data center 115 … a third party collecting such information to workload scheduling device 110 [par. 0035]").

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (as established in the rejection under 35 U.S.C. 102 above) in view of Zacho [U.S. Pub. 2010/0211810].

With regard to claim 13, Chatterjee teaches the flexible datacenter of claim 1, wherein the datacenter control system is remotely located with the plurality of computing systems ("data center management environment 199 includes user workload demand 105, workload scheduling device 110 and geographically dispersed data center sites, here after referred to as location 1 data center 115, location 2 data center 120 and location 3 data center 125 [par. 0017]"). Chatterjee does not teach where the datacenter control system is collocated with the plurality of computing system. 
	In an analogous art (data center power control), Zacho teaches wherein a datacenter control system is collocated with a plurality of computing systems ("data center controller 310 can be located within one or more data centers 200, or remotely located external to data centers 200 [par. 0036]"). 
	In light of Zacho's teachings, it can be seen that a datacenter control system can either be remote or collocated. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Chatterjee's remote datacenter control system, to be collocated as taught by Zacho, because in having done so would still allow the datacenter control system to function locally in the same way as the datacenter control system functions remotely and would yield the predictable result of managing a data center locally. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ayer et al. [U.S. Pub. 2018/0175666] teaches controlling loads at a local power generator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119